Title: From Thomas Jefferson to University of Virginia Board of Visitors, 10 September 1825
From: Jefferson, Thomas
To: University of Virginia Board of Visitors


Dear Sir
Monticello
Sep. 10. 25
Circular.The state of my health renders it perfectly certain that I shall not be able to attend the next meeting of the Visitors (Oct. 3) at the University. Yet I think there is no one but myself to whom the matters to be acted on are sufficiently known, for communication to them. This adds a reason the more for inducing the members to meet at Monticello the day before, which has been heretofore found to facilitate and shorten our business. If you could be here then on the Sunday to dinner, that afternoon & evening, and the morning of the Monday will suffice for all our business, & the board will only have to ride to the University pro formâ for attesting the proceedings. permit me therefore to expect you to dinner on that day (Oct. 2) which as it is ever grateful to me, seems on this occasion to be peculiarly urgent.Accept I pray you the assurance of my high & friendly esteem and respect.Th: Jefferson